DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-16 and 18-23 are pending and under examination. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, the claim requires that “the graphene/graphitic material has a graphene/graphitic content in range of . . . .10%” – it is unclear how the high bound of the ranges can be as low as 10% when the claim does not specify that this content level is respect to the fibrous layer or other element. 
The claim should be amended to recite that the graphene/graphitic content is with respect to the composite molding material as a whole rather than the graphene/graphitic material having a content as required in the claim. 
Regarding claim 21, Claim 21 recites the limitation "the graphene/graphitic dispersion" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7-8 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claims 7-8, Claims 7-8 are drafted as “the graphene/graphitic material comprises platelets comprising . . . “ (emphasis added) and “platelets” are not listed as an option in claim 1. As such, these claims are not viewed as further limiting the subject matter of claim 1. 
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6, 9, 12-16, 18-19, and 22-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. ("Graphite Nanoplatelets Interlayed Carbon/Epoxy Composites", AIA A Journal, NPL, published November 2009), hereinafter Kim or Kim (NPL).
Regarding claims 1-3, 9, 12-16, 18-19, and 22-23, Kim (NPL) discloses a composite molding material comprising a fibrous layer (“AS4 plain-weave graphite fabric”) (p. 2779, materials section) and GNPs (“graphene nanoplatelets”) (p. 2779, introduction, materials) which meets one of the listed options for the “graphene/graphitic material” in addition to the fibrous layer and is selectively located at at least one predetermined region over the surface of the fibrous layer (Fig. 3 shows the path of the syringe that applies the material as in claims 18-19, 22). The “selectively located” (claim 2) region as shown in Fig. 3 would be “spaced” inherently as in claim 3 because the claim only requires one region under BRI and so this limitation is met.
Kim further discloses that the graphene/graphitic material is incorporated in an isopropanol solution (p. 2779-2780, fabrication process, #1; Fig. 2) as in claim 9. As explained on p. 2783, the platelets are deposited onto the layers of fabric and then they are stacked together and cured with epoxy resin as in claims 16 and 22. This teaching of multiple layers reads on claims 12-15 with the graphene/graphitic material superimposed or aligned within multiple “layers” as to have out of plane conductivity as in Kim, Fig. 5. The path shown in Fig. 3 would create one large “island” in a zig-zag path across the fabric which would create an island of material, thus also meeting claim 23. 
Regarding claims 4-6, Kim discloses the subject matter of claim 1, and further disclsoes that the region would be greater than 1 square mm (Fig. 3) and that it is in a “pattern” that would be “regular” as in claims 5-6 as shown in Fig. 3 under the claim’s BRI. Because there is no requirement in the claims that there be more than one region, this is considered to meet these claims as drafted. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7, 10-11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (NPL).
Regarding claim 7, Kim discloses the subject matter of claim 1, and further discloses that the particles have a dimension of less than 100 nm, which overlaps with the claimed range. It has been held that where the prior art discloses a range that overlaps or lies inside of the claimed range, a prima facie case of obviousness exists. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have specified the particles are of a size as is claimed. 
Regarding claims 10-11, Kim discloses the subject matter of claim 1, and further a volume % as shown in Table 1, p. 2781 which falls under 5% by volume. Kim does not explicitly disclose that the weight percentage falls under 5% or that the density of material applied to the pattern is as required since the density is not disclosed. 
However, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges. It also has been held that the optimization of a result-effective variable is within routine skill in the art and supports a case of prima facie obviousness. Kim discusses that the percentage of graphitic material and thus the density, is result-effective upon the strength of the material being produced and the electrical conductivity of the resulting material (Kim, Tables 1-3). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that the density and the weight percentage of the graphitic material is as required in the claims.   
Regarding claim 20, Kim discloses the subject matter of claim 18, but does not explicitly disclose the size of the droplets dispensed between one of the claimed range options as in claim 20. However, it has been held that changes in size or shape support a case of prima facie obviousness when it comes to scaling up or scaling down the material. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that the droplets are of a size/and spaced apart as claimed when applied using the syringe/dropper above. 
Claim(s) 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (NPL) as applied to claim 1 above, in view of Shinde et al. (US 2013/0175182), hereinafter Shinde. 
Regarding claim 8, Kim (NPL) discloses the subject matter of claim 1 as discussed above, but does not explicitly disclose that the graphene material has a thickness or of the number of “layers” as required in claims.
However, Shinde discloses a graphene material suitable for use within the dispersion of Kim (NPL) above in that it likewise has a material comprising graphene in a solvent or polymer dispersion (Shinde, par. 0052-0058) and are of a size including “few layers of graphene” which would fall within at least one of the claimed ranges as a “few” or “four layer” would read on “up to 25/35 layers” as required in claim 8 (Shinde, par. 0030). 
Shinde discloses a suitable size/arrangement for the graphene material as disclosed in Kim above, such that one of ordinary skill in the art would have found it applicable to have used the suggestions of Shinde in the material of Kim above. Because Kim and Shinde both apply the graphitic material in a liquid/polymeric dispersion, the techniques of Shinde would have been applicable to the material of Kim above with a reasonable expectation of success as to have produced a suitable graphitic material in a liquid as to be able to dispense the liquid in accordance with Kim above. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that the graphitic material is layered as described by Shinde, as a variation of the material of Kim above. 
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (NPL) as applied to claim 1 above, and further in view of Magnet et al. (US 2009/0306276), hereinafter Magnet.
Regarding claim 21, Kim (NPL) discloses the subject matter of claim 1, but does not explicitly disclose that the graphene has a viscosity in the range as required in the claim.
However, Magnet discloses a similar mixture of graphene/graphitic material and a carrier material as in Kim above, specifically mixing polymers and a CNT (Magnet, par. 0039) and has good flowability properties. Magnet further discloses a viscosity of about 4 cP (Figs. 1-3) at the shear rate as in the claims but at 50 C instead of 23 C. However, Magnet demonstrates that the viscosity of the liquid is a result-effective variable (par. 0044-0047). It has been held that the optimization of a result-effective variable supports a case of prima facie obviousness. Accordingly, in order to optimize the flowability of the liquid, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that the viscosity of the liquid is as required in the claim.
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn. 
This is a non-final Office Action as it is the first opportunity Applicant has had to respond to the above rejections. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D GRAHAM whose telephone number is (469)295-9232. The examiner can normally be reached Monday - Friday 7:30AM-4:00PM (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW D GRAHAM/Examiner, Art Unit 1742